United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Kings Mountain, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Humphrey S. Cummings, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-893
Issued: November 6, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 18, 2009 appellant filed a timely appeal from the December 3, 2008 merit
decision of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office properly determined that an overpayment of
$1,504.32 was created; and (2) whether the Office properly denied waiver of the overpayment.
FACTUAL HISTORY
The Office accepted that appellant sustained left rotator tendinitis as a result of a motor
vehicle accident in the performance of duty on September 13, 2006. Appellant began receiving
compensation for temporary total disability. On September 1, 2007 a compensation payment of
$2,447.73 was direct deposited into her bank account for the period August 5 to
September 1, 2007.

The record indicates that appellant returned to full-time, light-duty work on
August 16, 2007. A vocational rehabilitation nurse’s report dated September 20, 2007 reported
that she returned to full-time work on August 16, 2007.
In a letter dated September 12, 2008, the Office made a preliminary determination that an
overpayment of $1,504.34 had been created from August 17 to September 1, 2007. It noted that
appellant had received a $2,477.73 compensation payment for the period August 5 to
September 1, 2007, but she should have received $973.39 in compensation for the period
August 5 to 15, 2007. With respect to fault, the Office found appellant was not at fault in
creating the overpayment. Appellant was advised to submit an OWCP-20 and supporting
financial documents so that the Office could consider the issue of waiver of the overpayment.
On October 3, 2008 appellant submitted an OWCP-20 form indicating that she had
$3,380.00 in monthly income and $4,432.00 in monthly expenses. By letter dated November 7,
2008, the Office advised appellant that she must submit additional evidence, such as bank
account statements and copies of bills, to support the income and expenses listed. It advised her
to submit the requested information within 15 days.
By decision dated December 3, 2008, the Office determined that an overpayment of
$1,504.32 was created.1 It denied waiver of the overpayment on the grounds that appellant had
not submitted the requested financial information.
LEGAL PRECEDENT -- ISSUE 1
Section 8116 of the Federal Employees’ Compensation Act defines the limitations on the
right to receive compensation benefits. This section of the Act provides that while an employee
is receiving compensation, she may not receive salary, pay or remuneration of any type from the
United States, except in limited circumstances.2 20 C.F.R. § 10.500 provides that “compensation
for wage loss due to disability is available only for any periods during which an employee’s
work-related medical condition prevents him or her from earning the wages earned before the
work-related injury.”
ANALYSIS -- ISSUE 1
Appellant did not contest on appeal that an overpayment of compensation was created.
The record establishes that she returned to full-time work on August 16, 2007. As noted,
compensation for wage loss is available only for periods when a claimant’s employment-related
condition prevents her from earning the date-of-injury wages.
Appellant received a
compensation payment covering the period August 5 to September 1, 2007. Since she was
entitled to wage-loss compensation only from August 5 to 15, 2007, an overpayment of
compensation was created.

1

There were no additional calculations as to the amount of the overpayment. It appears the Office inadvertently
reported the amount as $1,504.32 instead of $1,504.34.
2

5 U.S.C. § 8116(a).

2

As to the amount of the overpayment, the Office noted that appellant had received
$2,477.73 in compensation from August 5 to September 1, 2007, but calculated that she should
have received $973.39 from August 5 to 15, 2007. Accordingly, an overpayment of $1,504.34
was created. The Office erroneously reported the amount as $1,504.32 in its final decision.
LEGAL PRECEDENT -- ISSUE 2
The waiver or refusal to waive an overpayment of compensation is a matter that rests
within the Office’s discretion pursuant to statutory guidelines.3 These statutory guidelines are
found in section 8129(b) of the Act which states: “Adjustment or recovery [of an overpayment]
by the United States may not be made when incorrect payment has been made to an individual
who is without fault and when adjustment or recovery would defeat the purpose of [the Act] or
would be against equity and good conscience.”4 Since appellant was found to be without fault in
the creation of the overpayment, then, in accordance with section 8129(b), the Office may only
recover the overpayment if it determined that recovery of the overpayment would neither defeat
the purpose of the Act nor be against equity and good conscience.
Section 10.436 of the implementing regulations5 provide that recovery of an overpayment
will defeat the purpose of the Act if recovery would cause hardship to a currently or formerly
entitled beneficiary because: (a) the beneficiary from whom the Office seeks recovery needs
substantially all of his or her current income (including compensation benefits) to meet current
ordinary and necessary living expenses; and (b) the beneficiary’s assets do not exceed a specified
amount as determined by the Office from data furnished by the Bureau of Labor Statistics.6 An
individual is deemed to need substantially all of his or her income to meet current ordinary and
necessary living expenses if monthly income does not exceed monthly expenses by more than
$50.00.7
Section 10.437 provides that recovery of an overpayment is considered to be against
equity and good conscience when an individual who received an overpayment would experience
severe financial hardship in attempting to repay the debt; and when an individual, in reliance on
such payments or on notice that such payments would be made, gives up a valuable right or
changes his or her position for the worse.8

3

Robert Atchison, 41 ECAB 83 (1989).

4

See 5 U.S.C. § 8129(b); Carroll R. Davis, 46 ECAB 361 (1994).

5

20 C.F.R. § 10.436 (1999).

6

An individual’s assets must exceed a resource base of $4,800.00 for an individual or $8,000.00 for an individual
with a spouse or one dependent plus $960.00 for each additional dependent. This base includes all of the
individual’s assets not exempt from recoupment; see Federal (FECA) Procedure Manual, Part 6 -- Debt
Management, Initial Overpayment Actions, Chapter 6.200.6 (October 2004).
7

Sherry A. Hunt, 49 ECAB 467 (1998).

8

20 C.F.R. § 10.437 (1999).

3

With respect to a claimant’s obligations to submit financial information, the Office
regulations provide:
“(a) The individual who received the overpayment is responsible for providing
information about income, expenses and assets as specified by [the Office]. This
information is needed to determine whether or not recovery of the overpayment
would defeat the purpose of the [Act], or be against equity and good conscience.
This information will also be used to determine the repayment schedule, if
necessary.
“(b) Failure to submit the requested information within 30 days of the request
shall result in denial of waiver and no further request for waiver shall be
considered until the requested information is furnished.”9
ANALYSIS -- ISSUE 2
Appellant submitted an OWCP-20 overpayment recovery questionnaire dated
September 30, 2008. The Office requested in its September 12, 2008 preliminary determination
letter that appellant submit financial documents, such as bank statements, to support the amounts
reported on the OWCP-20. In addition, after receiving the OWCP-20, the Office specifically
requested additional financial documentation to support the expenses and income she listed on
the form. The November 7, 2008 letter advised appellant to submit the requested information
within 15 days. No documentation was received.
On appeal, appellant contends that she submitted additional documentation which the
Office failed to review. The record, however, establishes only that the Office received evidence
after the December 3, 2008 final decision. The Board’s jurisdiction is limited to reviewing the
evidence that was before the Office at the time of its final decision.10 At the time of the
December 3, 2008 decision, appellant had not responded to the request for supportive financial
documents. The Board finds that pursuant to 20 C.F.R. § 10.438, the Office properly denied
wavier of the overpayment. As to the recovery of the overpayment, the Office requested that
appellant send a payment for the full amount of the overpayment. The Board’s jurisdiction is
limited to recovery from continuing compensation benefits and therefore the issue is not before
the Board on this appeal.11
CONCLUSION
The Board finds the evidence establishes that an overpayment of $1,504.32 was created,
and the Office properly denied waiver of the overpayment.

9

Id. at § 10.438.

10

Id. at § 501.2(c)(1) (2008).

11

See Levon H. Knight, 40 ECAB 658, 665 (1989).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 3, 2008 is affirmed.
Issued: November 6, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

